                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                 )        Chapter 11
                                                       )
24 HOUR FITNESS                                        )        Case No. 20-11558 (KBO)
WORLDWIDE, INC., et al. 1,                             )
                                                       )         (Jointly Administered)
                                     Debtors.          )

         NOTICE OF APPEARANCE AND REQUEST FOR NOTICES AND PAPERS

         PLEASE TAKE NOTICE that U.S. Electrical Services, Inc., (“U.S. Electrical”) d/b/a

Wiedenbach-Brown Co., Inc., hereby appears by its counsel, Hogan McDaniel. Such counsel

hereby enters its appearance pursuant to section 1109(b) of title 11 of the United States Code (the

“Bankruptcy Code”) and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”); and counsel hereby requests, pursuant to Bankruptcy Rules 2002, 3017

and 9007 and sections 342 and 1109(b) of the Bankruptcy Code, that copies of all notices and

pleadings given or filed in the above-captioned case be given and served upon the following

persons at the following address, telephone and telecopy numbers:

                                          Daniel C. Kerrick, Esquire
                                           HOGAN♦MCDANIEL
                                           1311 Delaware Avenue
                                           Wilmington, DE 19806
                                          Telephone: (302) 656-7540
                                          Telecopy: (302) 656-7599
                                        Email: dckerrick@dkhogan.com

         PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the Bankruptcy

Code, the foregoing request includes not only the notices and papers referred to in the



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690); 24 Hour
Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902); 24
San Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS FIT Holdings LLC (3064);
RS FIT CA LLC (7007); and RS FIT NW LLC (9372). The Debtors’ corporate headquarters and service address
is 12647 Alcosta Blvd., Suite 500, San Ramon, CA 94583.
Bankruptcy Rules and sections of the Bankruptcy Code specified above, but also includes,

without limitation, any notice, application, complaint, demand, motion, petition, pleading or

request, whether formal or informal, written or oral, and whether transmitted or conveyed by

mail, delivery, telephone, telegraph, telex or otherwise filed or made with regard to the above-

captioned case and proceedings therein.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Notices and Papers shall not be deemed or construed to be a waiver of U.S. Electrical rights (i) to

have final orders in non-core matters entered only after de novo review by a District Judge, (ii) to

trial by jury in any proceeding so triable in these cases or in any case, controversy, or proceeding

related to these cases, (iii) to have the District Court withdraw the reference in any matter subject

to mandatory or discretionary withdrawal, or (iv) of any other rights, claims, actions, set-offs, or

recoupments to which U.S Electrical is or may be entitled, in law or in equity, all of which

rights, claims, actions, defenses, set-offs, and recoupments U.S. Electrical expressly reserves.


Dated: August 31, 2020                                /s/ Daniel C. Kerrick
                                                      Daniel C. Kerrick, Esquire (#5027)
                                                      HOGAN♦MCDANIEL
                                                      1311 Delaware Avenue
                                                      Wilmington, DE 19806
                                                      (302) 656-7540; (302) 656-7599 (f)
                                                      dckerrick@dkhogan.com

                                                      Attorney for U.S. Electrical Services, Inc.
